 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ARMANDO OSEGUEDA, et al.,                        Case No. 1:16-cv-01218-LJO-BAM
12                      Plaintiffs,                   ORDER DISCHARGING ORDERS TO
                                                      SHOW CAUSE
13          v.
14   STANISLAUS COUNTY PUBLIC
     SAFETY CENTER, et al.,                           (Doc. Nos. 53, 56.)
15
                        Defendants.
16

17         Plaintiffs Armando Osegueda and Robert Palomino filed this action on August 16, 2016.

18   (Doc. No. 1.) On February 5, 2017, a Second Amended Complaint was filed adding David

19   Lomeli and Jairo Hernandez as Plaintiffs. (Doc. No. 22.) On January 29, 2019, the Court

20   approved the parties’ stipulation to stay this matter pending resolution of the state criminal

21   proceedings against Plaintiffs. (Doc. No. 50.) The Court further directed Plaintiffs to file a

22   written status report every ninety (90) days notifying the Court of the status of the criminal

23   matter. (Id.)

24         On December 27, 2019, after no status reports had been filed, the Court issued an Order to

25   Show Cause why sanctions should not be imposed for failure to comply with an order of the

26   Court. (Doc. No. 53.) Plaintiffs were required to file either a written response or the required

27   status report by January 10, 2020. (Id.) Plaintiffs did not file a written response or status report

28   as required by the Court’s December 27, 2019 order. Accordingly, on January 29, 2020, the
                                                      1
 1   Court ordered Plaintiffs’ counsel Amber Hope Gordon to personally appear before the Court on

 2   February 12, 2020, to show cause why the action should not be dismissed for failure to prosecute

 3   and failure to comply with the Court’s orders. (Doc. No. 56.) Counsel was permitted to comply

 4   with the Court’s January 29, 2020 Order to Show Cause by filing the required status report by

 5   February 10, 2020. (Id.)

 6         On January 29, 2020, Plaintiffs filed a status report stating that the criminal proceedings

 7   against Plaintiff Osegueda and Plaintiff Palomino are ongoing while the criminal proceedings

 8   against Plaintiff Lomeli and Plaintiff Hernandez have been completed. (Doc. No. 54.) Plaintiffs

 9   request that the case continue to be stayed pending the outcome of the remaining criminal

10   proceedings. (Id.)

11         In light of Plaintiffs’ status report, the Court will discharge the Orders to Show Cause

12   issued December 27, 2019, and January 29, 2020. However, counsel is reminded of Plaintiffs’

13   ongoing obligation to file a written status report every ninety (90) days notifying the Court of the

14   status of the criminal matter. Counsel is further cautioned that any future failure to comply with

15   an order of the Court will result in the imposition of sanctions.

16         Accordingly, IT IS HEREBY ORDERED that the Court’s Orders to Show Cause issued

17   December 27, 2019 (Doc. No. 53) and January 29, 2020 (Doc. No. 56) are HEREBY

18   DISCHARGED. No sanctions will be imposed and counsel is not required to personally appear

19   before the Court on February 21, 2020.
     IT IS SO ORDERED.
20
21      Dated:     January 30, 2020                            /s/ Barbara   A. McAuliffe           _
                                                           UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                       2
